       Case 5:19-cr-00370-XR Document 114 Filed 05/15/19 Page 1 of 3




SEALED                              UNITED STATES MAGISTRATE COURT
                                                                                             FILED
                                       WESTERN DISTRICT OF TEXAS                                  MAY 152019
                                         SAN ANTONIO DIVISION
                                                                                        CLEftc U.S. DISTRICT COURT
                                                                                        WESff!N     DISTRICT OF TEXAS
                                                                                        BY_JJ7I
UNITED STATES OF AMERICA,
                                                                                                       DEPUTY CLERK
                                                                                              ki
         Plaintiff,

V.                                                                       Criminal No.

NELSON OCHOA (17),

      Defendant.
                                                               A
                            GOVERNMENT'S MOTION TO DETAIN DEFENDANT
                                  AND MOTION FOR CONTINUANCE

TO THE UNITED STATES MAGISTRATE JUDGE:

         The United States of America, by and through the United States Attorney for the Western District of Texas,

and pursuant to Title 18 U.S.C. 3142, files this Motion to Detain Defendant and Motion for Continuance and moves

for the detention of the Defendant without bond. No condition or combination of conditions will reasonably assure

the Defendant's appearance and/or the safety of others, for the following reasons:

                                 I. SEC. 3142(f); THREE-DAY CONTiNUANCE

o The Defendant is charged with a "crime of violence," as that term is defined in 18 USC
3156(a)(4), a human trafficking offense under 18 USC 1591, or a terrorism offense under 18 USC
2332b(g)(5)(B), for which a maximum term of imprisonment of ten years or more is prescribed;

o The Defendant is charged with an offense for which the maximum sentence is life imprisonment
or death;

z The Defendant is charged with an offense for which a maximum term of imprisonment of ten
years or more is prescribed in the Controlled Substances Act (21 USC 801 et seq.), or the
Controlled Substances Import and Export Act (21 USC 951 et. seq.);

o The Defendant is charged with a felony offense and has been convicted of two or more prior
felonies, each of which is a crime of violence, (as defined in 18 USC 3156(a)(4)), a violation of 18
USC 1591, a violation of 18 USC 2332b(g)(5)(B), or a violation of the Controlled Substances Act
(21 USC 801 et seq.) or the Controlled Substances Import and Export Act (21 USC 951 et. seq.), or
state offenses which had they been charged in federal court would have been offenses falling
within these categories, for which the prescribed punishment is ten years or more;

o The Defendant is charged with an offense that involves a minor victim; or involves the
possession or use of a firearm (including by not limited to Felon in Possession), destructive
          Case 5:19-cr-00370-XR Document 114 Filed 05/15/19 Page 2 of 3




device,     or any    other dangerous     weapon; or    involves a failure to register under Title 18, United
States Code, Section 2250;

o A serious risk exists that the Defendant will obstruct or attempt to obstruct justice, or threaten,
injure, or intimidate or attempt to threaten, injure, or intimidate a prospective witness or juror;

n A serious risk exists that the accused will flee;

Accordingly, the Government moves for detention without bond and requests a three-day continuance of

the hearing on this matter.

                                    II. SEC. 3 142(d): TEN-DAY CONTINUANCE

           The defendant may flee or poses a danger to the community or to any other person, and:

0 At   the time the offense was committed the Defendant was on release pending trial for a felony offense;

o At the time the offense was committed the Defendant was on release pending imposition of sentence, appeal
of sentence, or completion of sentence for any offense;

0 At the time the offense was committed the Defendant was on probation or parole for any offense;

The Government moves for detention and requests a ten-day continuance of the hearing on this matter.

           WHEREFORE, PREMISES CONSIDERED, no condition or conditions will reasonably assure the

appearance of Defendant as required and the safety of the community, and pursuant to 18 U.S.C.         §   3142(f), the

Government requests that the Court detain Defendant without bond pending trial, and asks for a hearing on this

matter.


                                                               Respectfully submitted,

                                                               JOHN F. BASH
                                                               United States Attorney


                                                                           /s/
                                                               ADRJAN ROSALES
                                                               Assistant United States Attorney
                                                               601 NW Loop 410, Suite 600
                                                               San Antonio, Texas 78216-55 12
                                                               Phone: (210) 384-7100




                                                          2
      Case 5:19-cr-00370-XR Document 114 Filed 05/15/19 Page 3 of 3




                               ED STATES MAGISTRATE COURT

                                   STERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION


UIt'ITED STATES OF AMERICA,

       Plaintiff,
                                                           Criminal No.
V.



NELSON OCHOA (17),

       Defendant.


                                             till
       On this date the Court considered the Government's Motion to Detain Defendant, and the

Court having reviewed said motion enters the following Orders:

       IT IS     HEREBY ORDERED that the Defendant be temporarily detained pending a

hearing on the Government's Motion and until further Order of the Court, pursuant to 18 USC

3142(f).

       IT   IS      FURTHER ORDERED that Defendant's bond hearing is set for

                              at          a.m. / p.m.




       SIGNED AND ENTERED on:




                                           UNITED STATES MAGISTRATE JUDGE
